CRAWFORD, Judge
(concurring in the result):
Based on United States v. Honeycutt, 29 MJ 416, 419 n. 5 (CMA 1990)(“[I]f the Government can rest its case upon a stipulation of fact, it is a ‘confessional stipulation.’ ”), and the discussion to RCM 811(e), Manual for Courts-Martial, United States (1995 ed.), I agree with the holding of the majority that there was no confessional stipulation in this case requiring the judge to make an inquiry under United States v. Bertelson, 3 MJ 314 (CMA 1977). Based on the narrow holding in United States v. Watruba, 35 MJ 488 (CMA 1992), this Court should examine the continued validity of Bertelson. Neither the Manual nor the Uniform Code of Military Justice requires such an inquiry.